Citation Nr: 1737678	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 Board videoconference, and a transcript of this hearing is of record.

This matter was previously before the Board in January 2017, the Board did not reopen the claim but remanded for further development.

In a Supplemental Statement of the Case (SSOC) dated May 2017 the denial of the Veteran's claim was continued.  The Veteran filed a VA Form 9 to appeal the continued denial back to the Board and indicated that he wished to have another hearing.  In a recent decision the Court of Appeals for Veterans Claims (CAVC) indicated that the Board had a duty to provide additional hearings at an appellant's request under certain circumstances.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  However, the Court's decision laid out specific criteria that would trigger this duty, most pertinent to the case at hand is the criteria that the second hearing follow a remand from CAVC.  Id.  As this case has not reached CAVC's jurisdiction the holding in Cook is not applicable and the Veteran is not entitled to a second hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for service connection was initially denied in an August 1979 RO decision.  That claim was denied in a May 1983 Board decision.  The Board declined to reopen the claim in April 1992 and December 2007.  The RO declined to reopen the claim in an April 2011 RO rating decision.  The Veteran did not appeal the April 2011 rating decision or submit new and material evidence within one year.  Thus, that decision is final. 

2.  Evidence received since the RO's April 2011 rating decision is cumulative or redundant, does not related to an unestablished fact necessary to substantiate the claim, and does not raise a responsible possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 2011 RO rating decision that declined to reopen the previously denied claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen a claim for service connection for residuals of a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the January 2017 Board remand the Veteran's Social Security Administration (SSA) records have been obtained and associated with the record.  The RO also associated and updated the Veteran's VA treatment records up through January 2017.

II.  New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The last final decision of record for this issue was an RO rating decision in April 2011.  The Veteran filed this application to reopen his claim in October 2012.  The evidence before the RO at the time of the last final decision consisted of the Veteran's service and post-service medical records from January 2009 to March 2011, the Veteran's own written statements, and the prior decisions of the Board.  The Board had previously issued a decision that found that the Veteran had a congenital back disability that existed prior to service and was not aggravated by service.  The RO found that the evidence the Veteran provided of on-going treatment for a low back disability did not demonstrate any objective evidence that the disability was aggravated in service.

The Board finds that the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

In support of his application to reopen the claim, the Veteran's post-service VA treatment records were updated from March 2011 to March 2013.  Following a March 2013 RO decision declining to reopen the claim additional evidence was associated with the Veteran's claims file. 

Ongoing back treatment was noted in the VA treatment records which were updated to include records up through July 2014.  Private medical records documented back treatments, examinations, and X-rays and MRIs from December 2012 to August 2013.  Specific records from August 2013 provide that the Veteran sought a causation opinion from a Dr. M.C. about whether his back issues could be related to his military service.  Dr. M.C. provided that he could not make any "reasonable medical conclusions regarding causation from activities of more than 20 years ago and how they are related to his current degree of pathology."  The Veteran further inquired whether Dr. M.C. saw any evidence of scoliosis and it was provided that no evidence of scoliosis was seen on physical examination or imaging studies.

May 2014 private operative records from the University of Tennessee Medical Center indicate that the Veteran underwent an operation on his lower back.  The Veteran's preoperative diagnosis was lumbar spondylosis and intractable low back pain with radiculitis.  The postoperative diagnosis was the same with an additional right side L3-L4 herniated nucleus pulposus.  

In February 2016 the Veteran underwent a MRI at Blount Memorial Hospital.  The findings provided that there was evidence of interdisc fusion at the L3-L4 and L4-L5 region and lateral bony fusion noted.  The findings also indicated laminectomy changes, marginal osteophytes, and mild hypertrophy.  The impression was degenerative postoperative changes.

In October 2016 the Veteran testified before the undersigned VLJ.  The Veteran testified that he was injured in basic training falling from a rope.  Prior to this injury the Veteran stated that he was able to run, jump, march and do all his necessary tasks as part of basic.  The Veteran also stated that he was not aware of how the VA came to the conclusion that his back condition was pre-existing service.  The undersigned VLJ, on several occasions throughout the hearing, reiterated that the focus of the Veteran's current claim was on any and all evidence that he has provided or could provide that would be considered new and material in establishing that his back condition did not pre-exist service, as previously determined by the Board.  The Veteran's representative, in response, provided that the only evidence they had was the Veteran's testimony that he did not have such a pre-existing condition, but that if he did it was certainly aggravated by his fall in service.  The Veteran further testified that while he was in high school he never had any back issues and that he was able to play football, run track, and lift weights without a problem.  The Veteran was unable to obtain any records from high school as they were not kept past 10 years.  SSA records, however, were identified by the Veteran and he testified that he was determined to be disabled since 2004.

In February 2017 the Veteran's VA medical treatment records were updated to include records since July 2014 up to February 2017.  These records document ongoing treatments for the Veteran's low back condition but do not, however, include any new etiological information or opinions.

SSA records were associated with the record in May 2017.  These records include medical treatment notes documenting daily lower back pain which cause the Veteran to have difficulty with lifting, sitting, climbing stairs, kneeling, and squatting.  The ultimate disability determination and transmittal identified osteoporosis as a secondary diagnosis. 

Since the filing of his claim to reopen in October 2012 there have been multiple new medical records documenting ongoing treatments related to the Veteran's low back disability.  Sources of these records include previously not obtained private medical records, updated VA treatment records, and a SSA disability determination with associated medical records.

While the evidence of record identified above is new, it is not material, as it does not relate to an unestablished fact (whether the Veteran's pre-existing back disability was aggravated during service), does not reasonably raise the possibility of substantiating the claim and does not trigger the duty to assist.  The Board acknowledges that the private and VA medical treatment records, and SSA disability determination are new, but they are not material since they fail to show additional pertinent/relevant evidence that would tend to indicate that the Veteran's low back disability was not congenital and pre-existed his service or aggravated by service.  While some of these records characterize the history of his back disability as arising from military service, these instances are based on subjective information provided by the Veteran.  Specifically, when the Veteran asked Dr. M.C. for an opinion relating his lower back disability to his service the doctor stated he could not provide such an opinion, only ruling out scoliosis.  Furthermore, as stated above the Board has previously ruled, based on the opinion of a VA medical examiner, that the low back disability was congenital.

The Veteran's testimony before the undersigned VLJ that he did not have any pre-existing low back disability before going into the military are the same contentions as previously raised and were addressed in the Board's 1983 decision.  The Board therefore finds that this evidence is cumulative and redundant of the evidence previously of record.  This evidence does not meet the criteria to reopen the claim, as it is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.  The Veteran has put forth the same contentions as stated at the time of a previous denial.

The remaining evidence of record received after the April 2011 rating decision does not provide any indication that the Veteran's low back disability did not pre-exist, or was aggravated by, his service.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue.



ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a low back disability is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


